Exhibit 10.1

NOTE SCHEDULE

 

Borrower

 

Principal Amount

 

Interest-Only

Monthly Payment

(until and including

February 1, 2011)

(See Section 3(d)(i))

 

Principal and

Interest Monthly

Payment (beginning

March 1, 2011)

(See Section 3(d)(ii))

Post Glen, LLC

  $28,000,000   $4,659 per day   $167,694

Post Hyde Park, LLC

  $46,410,000   $7,722 per day   $277,953

Post Corners, LLC

  $40,777,000   $6,785 per day   $244,217

Post Crossing, LLC

  $26,950,000   $4,484 per day   $161,406

Post Briarcliff, LLC

  $60,025,000   $9,987 per day   $359,494



--------------------------------------------------------------------------------

FHLMC Loan No. [                    ]

[Post Apartment Community]

FORM OF

MULTIFAMILY NOTE

MULTISTATE – FIXED RATE

(REVISION DATE 2-15-2008)

 

US $[                    ]    Effective Date: As of January 29, 2009

FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally (if more than one)
promises to pay to the order of DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a
Delaware corporation, the principal sum of [                    ] Dollars (US
$[                    ]), with interest on the unpaid principal balance, as
hereinafter provided.

1. Defined Terms.

(a) As used in this Note:

“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

“Default Rate” means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate. However, at no time will the Default Rate exceed
the Maximum Interest Rate.

“Fixed Interest Rate” means the annual interest rate of five and ninety-nine
hundredths percent (5.99%).

“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is March 1, 2009.

“Lender” means the holder from time to time of this Note.

“Loan” means the loan evidenced by this Note.

“Maturity Date” means the earlier of (i) February 1, 2019 (the “Scheduled
Maturity Date”), and (ii) the date on which the unpaid principal balance of this
Note becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.

 

PAGE 1



--------------------------------------------------------------------------------

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

“Treasury Security” means the 3.750% U.S. Treasury Security due November 15,
2018.

“Window Period” means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including August 1, 2018.

(b) Other capitalized terms used but not defined in this Note shall have the
meanings given to such terms in the Security Instrument.

2. Address for Payment. All payments due under this Note shall be payable at One
Beacon Street, 14th Floor, Boston, Massachusetts 02108, or such other place as
may be designated by Notice to Borrower from or on behalf of Lender.

3. Payments.

(a) Interest will accrue on the outstanding principal balance of this Note at
the Fixed Interest Rate, subject to the provisions of Section 8 of this Note.

(b) Interest under this Note shall be computed, payable and allocated on the
basis of an actual/360 interest calculation schedule (interest is payable for
the actual number of days in each month, and each month’s interest is calculated
by multiplying the unpaid principal amount of this Note as of the first day of
the month for which interest is being calculated by the Fixed Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated). The portion of the monthly
installment of principal and interest under this Note attributable to principal
and the portion attributable to interest will vary based upon the number of days
in the month for which such installment is paid. Each monthly payment of
principal and interest will first be applied to pay in full interest due, and
the balance of the monthly installment payment paid by Borrower will be credited
to principal.

(c) Unless disbursement of principal is made by Lender to Borrower on the first
day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.

 

  (d)   (i)   Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on February 1, 2011, accrued interest
only shall be payable by Borrower in consecutive monthly installments due and
payable on the first day of each calendar month. The amount of each monthly
installment of interest only payable pursuant to this Subsection 3(d)(i) on an
Installment Due Date shall vary, and shall equal $[                    ]
multiplied by the number of days in the month prior to the Installment Due Date.

 

PAGE 2



--------------------------------------------------------------------------------

    (ii)   Beginning on March 1, 2011, and continuing until and including the
monthly installment due on the Maturity Date, principal and accrued interest
shall be payable by Borrower in consecutive monthly installments due and payable
on the first day of each calendar month. The amount of the monthly installment
of principal and interest payable pursuant to this Subsection 3(d)(ii) on an
Installment Due Date shall be [                    ] Dollars
($[                    ]).

(e) All remaining Indebtedness, including all principal and interest, shall be
due and payable by Borrower on the Maturity Date.

(f) All payments under this Note shall be made in immediately available U.S.
funds.

(g) Any regularly scheduled monthly installment of interest only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due shall be deemed to have been received on the due date
for the purpose of calculating interest due.

(h) Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” shall refer to accrued
interest which has not become part of the unpaid principal balance. Any amount
added to principal pursuant to the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note and shall be payable with such
interest upon demand by Lender and absent such demand, as provided in this Note
for the payment of principal and interest.

4. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment shall constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

5. Security. The Indebtedness is secured by, among other things, the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender as to collateral for the Indebtedness.

6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, any prepayment premium
payable under Section 10, and all other amounts payable under this Note and any
other Loan Document, shall at once become due and payable, at the option of
Lender, without any prior notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender shall calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, Lender shall
recalculate the prepayment premium as of the actual prepayment date.

7. Late Charge.

(a) If any monthly installment of interest or principal and interest or other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received in full by Lender within ten (10) days after the
installment or other amount is due, counting from and including the date such
installment or other amount is due (unless applicable law requires a longer
period of time before a late charge may be imposed, in which event such longer
period shall be substituted), Borrower shall pay to Lender, immediately and
without

 

PAGE 3



--------------------------------------------------------------------------------

demand by Lender, a late charge equal to five percent (5%) of such installment
or other amount due (unless applicable law requires a lesser amount be charged,
in which event such lesser amount shall be substituted).

(b) Borrower acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan and
that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this Section
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Section 8.

8. Default Rate.

(a) So long as (i) any monthly installment under this Note remains past due for
thirty (30) days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.

(b) From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full.

(c) Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.

9. Limits on Personal Liability.

(a) Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

(b) Borrower shall be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

 

PAGE 4



--------------------------------------------------------------------------------

(c) In addition to the Base Recourse, Borrower shall be personally liable to
Lender for the repayment of a further portion of the Indebtedness equal to any
loss or damage suffered by Lender as a result of the occurrence of any of the
following events:

 

  (i) Borrower fails to pay to Lender upon demand after an Event of Default all
Rents to which Lender is entitled under Section 3(a) of the Security Instrument
and the amount of all security deposits collected by Borrower from tenants then
in residence. However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.

 

  (ii) Borrower fails to apply all insurance proceeds and condemnation proceeds
as required by the Security Instrument. However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.

 

  (iii) Borrower fails to comply with Section 14(g) or (h) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports.

 

  (iv) Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked “Deferred”; provided
however, that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of
no force or effect.

 

[Deferred]    Hazard Insurance premiums or other insurance premiums, [Deferred]
   Taxes, [Deferred]    water and sewer charges (that could become a lien on the
Mortgaged Property), [N/A]    ground rents, [Deferred]    assessments or other
charges (that could become a lien on the Mortgaged Property)

(d) In addition to the Base Recourse, Borrower shall be personally liable to
Lender for:

 

  (i) the performance of all of Borrower’s obligations under Section 18 of the
Security Instrument (relating to environmental matters);

 

  (ii) the costs of any audit under Section 14(g) of the Security Instrument;
and

 

  (iii) any costs and expenses incurred by Lender in connection with the
collection of any amount for which Borrower is personally liable under this
Section 9, including Attorneys’ Fees and Costs and the costs of conducting any
independent audit of Borrower’s books and records to determine the amount for
which Borrower has personal liability.

(e) All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.

 

PAGE 5



--------------------------------------------------------------------------------

(f) Notwithstanding the Base Recourse, Borrower shall become personally liable
to Lender for the repayment of all of the Indebtedness upon the occurrence of
any of the following Events of Default:

 

  (i) Borrower’s ownership of any property or operation of any business not
permitted by Section 33 of the Security Instrument;

 

  (ii) a Transfer (including, but not limited to, a lien or encumbrance) that is
an Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or

 

  (iii) fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender.

(g) To the extent that Borrower has personal liability under this Section 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.

10. Voluntary and Involuntary Prepayments.

(a) Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

(b) Borrower may voluntarily prepay all of the unpaid principal balance of this
Note on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.

(c) Notwithstanding subsection (b) above, Borrower may voluntarily prepay all of
the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
subsection (b) and meets the other requirements set forth in this subsection.
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender shall
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower shall be responsible for all interest that would
have been due if the prepayment had actually been made on the Installment Due
Date immediately following such prepayment.

 

PAGE 6



--------------------------------------------------------------------------------

(d) Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(e).

(e) Except as provided in Section 10(f), a prepayment premium shall be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period. The prepayment premium shall be
computed as follows:

 

  (i) For any prepayment made during the Yield Maintenance Period, the
prepayment premium shall be whichever is the greater of subsections (A) and
(B) below:

 

  (A) 1.0% of the amount of principal being prepaid; or

 

  (B) the product obtained by multiplying:

 

  (1) the amount of principal being prepaid or accelerated,

by

 

  (2) the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,

by

 

  (3) the Present Value Factor.

For purposes of subsection (B), the following definitions shall apply:

Monthly Note Rate: one-twelfth ( 1/12) of the Fixed Interest Rate, expressed as
a decimal calculated to five digits.

Prepayment Date: in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

Assumed Reinvestment Rate: one-twelfth ( 1/12) of the yield rate, as of the
close of the trading session which is 5 Business Days before the Prepayment
Date, on the Treasury Security, as reported in The Wall Street Journal,
expressed as a decimal calculated to five digits. In the event that no yield is
published on the applicable date for the Treasury Security, Lender, in its
discretion, shall select the non-callable Treasury Security maturing in the same
year as the Treasury Security with the lowest yield published in The Wall Street
Journal as of the applicable date. If the publication of such yield rates in The
Wall Street Journal is discontinued for any reason, Lender shall select a
security with a comparable rate and term to the Treasury Security. The selection
of an alternate security pursuant to this Section shall be made in Lender’s
discretion.

 

PAGE 7



--------------------------------------------------------------------------------

Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

LOGO [g73273ex10_1009.jpg]

n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

ARR = Assumed Reinvestment Rate

 

  (ii) For any prepayment made after the expiration of the Yield Maintenance
Period but during the remainder of the Prepayment Premium Period, the prepayment
premium shall be 1.0% of the amount of principal being prepaid.

(f) Notwithstanding any other provision of this Section 10, no prepayment
premium shall be payable with respect to (i) any prepayment made during the
Window Period, or (ii) any prepayment occurring as a result of the application
of any insurance proceeds or condemnation award under the Security Instrument.

(g) Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.

(h) Borrower recognizes that any prepayment of any of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from an
Event of Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.

11. Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due

 

PAGE 8



--------------------------------------------------------------------------------

under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

12. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13. Waivers. Borrower and all endorsers and guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.

14. Loan Charges. Neither this Note nor any of the other Loan Documents shall be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of this Note. Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of this Note.

15. Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

17. Governing Law. This Note shall be governed by the law of the Property
Jurisdiction.

18. Captions. The captions of the Sections of this Note are for convenience only
and shall be disregarded in construing this Note.

19. Notices; Written Modifications.

(a) All Notices, demands and other communications required or permitted to be
given pursuant to this Note shall be given in accordance with Section 31 of the
Security Instrument.

 

PAGE 9



--------------------------------------------------------------------------------

(b) Any modification or amendment to this Note shall be ineffective unless in
writing signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Security Instrument that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

20. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to this Note. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Note is intended to
limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Note in any court of any other
jurisdiction.

21. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

22. State-Specific Provisions. N/A.

ATTACHED EXHIBIT. The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:

 

x

       Exhibit A        Modifications to Multifamily Note

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.

 

PAGE 10



--------------------------------------------------------------------------------

[POST ENTITY]   By:   Post Apartment Homes, L.P., a Georgia limited partnership,
its sole member   By:   Post GP Holdings, Inc., a Georgia corporation, its sole
general partner     By:  

 

  (SEAL)       Christopher J. Papa       Executive Vice President and Chief
Financial Officer

[                                         ]

Borrower’s Social Security/Employer ID Number

 

PAGE 11



--------------------------------------------------------------------------------

PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION, WITHOUT RECOURSE.

 

DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a Delaware corporation By:  

 

  (SEAL) Name:   Title:   By:  

 

  (SEAL) Name:   Title:  

FHLMC Loan No. [                    ]

 

PAGE 12



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

1. Section 1(a) “Window Period” of the Note is hereby deleted in its entirety
and replaced with the following:

“Window Period” means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.

 

2. Section 3(g) is hereby deleted in its entirety and replaced with the
following:

 

  (g) Any regularly scheduled monthly installment of interest only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due shall be deemed to have been received on the due date
solely for the purpose of calculating interest due.

 

3. Section 7(a) is hereby deleted in its entirety and replaced with the
following:

 

  (a) If any monthly installment of interest or principal and interest or other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received in full by Lender within ten (10) days after the
installment or other amount is due, counting from and including the date such
installment or other amount is due (unless applicable law requires a longer
period of time before a late charge may be imposed, in which event such longer
period shall be substituted), Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
installment or other amount due but excluding principal due upon maturity or
upon acceleration of the Indebtedness (unless applicable law requires a lesser
amount be charged, in which event such lesser amount shall be substituted).

 

4. Section 9(a) is hereby deleted in its entirety and replaced with the
following:

 

  (a) Except as otherwise provided in this Section 9, neither Borrower,
Borrower’s partners or members nor any of the foregoing parties’ shareholders,
officers, directors, principals, agents or employees, other than under any
guaranty or other agreement(s) with Lender to which any such party is bound,
shall have any personal liability under this Note, the Security Instrument or
any other Loan Document for the repayment of the Indebtedness or for the
performance of any other obligations of Borrower under the Loan Documents and
Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such obligations shall be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Property and to any other collateral held
by Lender as security for the Indebtedness. This limitation on Borrower’s and
such other aforementioned parties’ liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any other obligations of Borrower.

 

PAGE A-1



--------------------------------------------------------------------------------

5. Section 9(c)(i) is hereby deleted in its entirety and replaced with the
following:

 

  (i) Borrower fails to pay to Lender upon demand after an Event of Default
(A) all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument, and (B) the amount of all security deposits collected by Borrower
from tenants under Leases which remain refundable to such tenants as of the date
of Lender’s demand, and (C) the amount of any unearned Prepaid Rents that
Borrower is permitted to receive and collect under Section 4(g) of the Security
Instrument (by way of example, in the event that Borrower has collected Prepaid
Rents for 6 months in advance and there is an Event of Default in the second
month of the period to which the Prepaid Rents pertain, Borrower shall be liable
to Lender for 4 months of such Prepaid Rent). However, Borrower will not be
personally liable for any failure described in this subsection (i) if Borrower
is unable to pay to Lender all Rents and security deposits under Leases as
required by the Security Instrument because of an order issued in a bankruptcy,
receivership, or similar judicial proceeding or if Borrower is prevented from
collecting the Rents by Lender’s revocation of Borrower’s license to collect the
Rents. Borrower’s personal liability under this Section 9(c)(i) is limited to
(A) Prepaid Rents, and (B) other Rents collected by Borrower after Lender’s
demand for payment of such Rents, and only to the extent not paid over to Lender
upon and following such demand.

 

6. Section 9(c)(ii) is hereby deleted in its entirety and replaced with the
following:

 

  (ii) Borrower fails to apply all insurance proceeds and condemnation proceeds
as required by the Security Instrument. However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of an order issued in a bankruptcy, receivership, or similar
judicial proceeding, or because Lender collected such proceeds and did not make
such proceeds available to Borrower for application as required by the Security
Instrument. Borrower’s personal liability under this Section 9(c)(ii) is limited
to the amount of insurance proceeds or condemnation proceeds (or both) received
by Borrower and not applied by Borrower or paid over by to Lender as required by
the Security Instrument.

 

7. Section 9(c)(iv) is hereby deleted in its entirety and replaced with the
following:

 

  (iv) Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked “Deferred” at any time
while Lender is not collecting Imposition Deposits for such amounts; provided
however, that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of
no force or effect.

 

8. A new Section 9(c)(v) is hereby added as follows::

 

  (v) Borrower fails to comply with the requirements of Section 10 of the
Security Instrument with respect to the litigation pending in the United States
Court for the District of Columbia captioned “Equal Rights Center vs. Post
Properties, Inc., Post GP Holdings, Inc. and Post Apartment Homes, L.P.
No. 1:06CV1991 (D.DC) (“ERC Litigation”).

 

PAGE A-2



--------------------------------------------------------------------------------

9. Section 9(f) is hereby deleted in its entirety and replaced with the
following:

 

  (f) Notwithstanding the Base Recourse, Borrower shall become personally liable
to Lender for the repayment of a portion of the Indebtedness equal to any loss
or damage suffered by Lender upon the occurrence of any of the following Events
of Default which is not cured within the time period (if any) provided for in
the Loan Documents:

 

  (i) Borrower’s ownership of any property or operation of any business not
permitted by Section 33 of the Security Instrument;

 

  (ii) a Transfer (including, but not limited to, a lien or encumbrance) that is
an Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager or member in a
limited liability company; or

 

  (iii) fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender.

 

10. Section 13 is hereby deleted in its entirety and replaced with the
following:

 

  13. Waivers. Except as otherwise expressly provided in the Loan Documents with
respect to notices of defaults and cure periods where applicable, Borrower and
all endorsers and guarantors of this Note and all other third party obligors
waive presentment, demand, notice of dishonor, protest, notice of acceleration,
notice of intent to demand or accelerate payment or maturity, presentment for
payment, notice of nonpayment, grace, and diligence in collecting the
Indebtedness.

 

PAGE A-3